                   Case 1:21-cv-04081-DG-RLM Document 8 Filed 07/21/21 Page 1 of 6 PageID #: 22




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NEW YORK


                          TROY GARDNER,

                                               Plaintiff,
                                                                          Case No. 1:21-cv-4081
                          v.

                          A.S. FULTON FOOD CORP.
                             d/b/a Bravo Supermarket, and
                          LUIS VARGAS, an individual, and
                          POLO VARGAS an individual

                                               Defendants.


                                                             MOTION FOR
                                                      ORDER TO SHOW CAUSE FOR
                                        TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

                                                                INTRODUCTION

                                An agent of the Defendants has threatened to kill the Plaintiff in response to his decision

                         to pursue a wage claim against them. We ask for the Court’s intervention to require Defendants to

                         stop all such behavior immediately and for other appropriate injunctive relief, as further expounded

                         upon herein. A proposed order to this effect is included herewith.

                                As will be described more fully below, Plaintiff asks that this court:

                                       Enter a temporary restraining order and preliminary injunction pursuant to FRCP

                                        65(b)(1) prohibiting defendants from engaging in the same or similar retaliatory

                                        behavior (as more fully defined below);

                                       Schedule a hearing for as soon as practicable, preferably “remote”. We ask that the

                                        undersigned be permitted to appear by phone or remote video technology, to assist

                                        with expediting this hearing;

                                       Enter a permanent restraining order;

ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                    Case 1:21-cv-04081-DG-RLM Document 8 Filed 07/21/21 Page 2 of 6 PageID #: 23




                                       Sanction the Defendants. Due to the egregious behavior, we ask that the sanctions

                                        take the form of a default in the case and schedule the parties for an inquest on

                                        damages;

                                       Grant any other relief as this Court may deem just and necessary

                                                                 BACKGROUND

                                As set forth in the Declarations of the Plaintiff and his counsel submitted herewith, the

                         Plaintiff has been working in Defendants’ grocery store in Brooklyn for over 20 years. On or about

                         June 26, 2021, he sent a demand letter, through counsel, to the Defendants regarding claims for

                         underpaid wages pursuant to the Fair Labor Standards Act and New York Labor Law. Along with

                         this demand letter, there were a) a letter advising the Defendants of the prohibitions against

                         retaliation contained in both laws and of their obligation to retain relevant documents and data and

                         b) a proposed Tolling Agreement, that would allow the parties to discuss these claims amongst

                         themselves before making a formal filing in court.

                                In response, Defendant Luis Vargas called Plaintiff’s counsel’s firm. He indicated to a

                         paralegal that he received the letter but declined to schedule a call with the attorney to discuss.

                         Thereafter, on July 12, 2021, Plaintiff’s counsel responded with a second letter, reiterating the

                         request to set a time to discuss the matters and to sign the tolling agreement. Enclosed with this

                         second letter was a draft of a Complaint similar to the one being filed contemporaneously herewith

                         (minus the retaliation claims and inclusion of the second individual defendant, Polo Vargas),

                         watermarked with the word “DRAFT.”

                                On Friday, July 16, 2021, when the Plaintiff was at work at the Defendants’ store, Polo

                         Vargas, who serves as a store manger at the grocery store, may also be a partial owner and is

                         believed to be a blood relative of Defendant Luis Vargas, threatened the Plaintiff. More


ANDERSONDODSON, P.C.
     11 Broadway         Gardner v. Bravo Supermarket                                 Motion for Temporary Restraining Order
       Suite 615
 New York, NY 10004
                         USDC, Eastern District of New York                                                           Page 2
     212.961.7639
www.andersondodson.com
                    Case 1:21-cv-04081-DG-RLM Document 8 Filed 07/21/21 Page 3 of 6 PageID #: 24




                         specifically, he said that if he continued to pursue this action, “I will kill you.” He also indicated

                         he knew where the Plaintiff lived and would send someone there to kill him. In addition, Mr.

                         Vargas said he would make Plaintiff perform oral sex on his gun shaft. Understandably, the

                         Plaintiff felt fearful and intimidated.

                                  This kind of intimidation, threat, and harassment, must not be tolerated.

                                  Plaintiff went to the police and filed a report. Counsel is in the process of trying to obtain

                         a copy of that report.

                                  In the mean time, Plaintiff continues to be employed there. He depends on this job for his

                         livelihood, and has done so for many years. He asks for the Court’s protection in order to continue

                         working there without harassment as he lawfully pursues his wage claims.

                                              MEMORANDUM OF POINTS AND AUTHORITIES

                                  "[T]he traditional standards which govern consideration of an application for a temporary

                         restraining order. . . are the same . . . as those which govern a preliminary injunction." Local 1814,

                         Int'l Longshoremen's Ass'n, AFL-CIO v. New York Shipping Ass'n, Inc., 965 F.2d 1224, 1228 (2d

                         Cir.1992). "A preliminary injunction is considered an 'extraordinary' remedy that should not be

                         granted as a routine matter." Ahmad v. Long Island Univ., 18 F. Supp. 2d 245, 247 (E.D.N.Y.

                         1998).

                                  To obtain a preliminary injunction, a moving party must show: (1) likelihood of success

                         on the merits; (2) likelihood that the moving party will suffer irreparable harm if a preliminary

                         injunction is not granted; (3) that the balance of hardships tips in the moving party's favor; and (4)

                         that the public interest is not disserved by the requested relief. Salinger v. Colting, 607 F.3d 68,

                         80-83 (2d Cir. 2010); see also Coley v. Vannguard Urban Improvement Ass'n, Inc. 12-CV-5565

                         (PKC) (RER), at *4 (E.D.N.Y. Dec. 13, 2016).


ANDERSONDODSON, P.C.
     11 Broadway         Gardner v. Bravo Supermarket                                   Motion for Temporary Restraining Order
       Suite 615
 New York, NY 10004
                         USDC, Eastern District of New York                                                             Page 3
     212.961.7639
www.andersondodson.com
                    Case 1:21-cv-04081-DG-RLM Document 8 Filed 07/21/21 Page 4 of 6 PageID #: 25




                                 Some courts have found that in a case where the injunction sought is merely prohibitory

                         — i.e., requiring the non-movant to stop acting in a manner that disturbs the status quo — a movant

                         may be entitled to a lesser standard of proof on the likelihood-of-success-on-the-merits factor if it

                         satisfies the other Lundgrin requirements. See Walmer v. United States Dep't of Defense, 52 F.3d

                         851, 854 (10th Cir. 1995). In such circumstances, the movant may establish the likelihood-of-

                         success factor simply by raising questions "so serious, substantial, difficult and doubtful as to make

                         the issues ripe for litigation and deserving of more deliberative investigation." Bray

                         v. Qfa Royalties LLC, 486 F. Supp.2d 1237, 7-1242 (D. Colo. 2007) quoting Walmer, supra. By

                         contrast, where a plaintiff seeks a mandatory injunction, i.e., "one that alter[s] the status quo by

                         commanding some positive act," a higher standard applies. Rush v. Fischer, No. 09 Civ.

                         9918(JGK), 2011 WL 6747392, at *2 (S.D.N.Y. Dec. 23, 2011) (alteration in original) (quoting

                         Tom Doherty Assocs., Inc. v. Saban Entm't, Inc., 60 F.3d 27, 34 (2d Cir. 1995)

                                 As to factors two through four, all weigh in Plaintiff’s favor. Movants complain herein that

                         if the injunction is not issued that that Defendants may indeed act on their threats of bodily harm

                         against the Plaintiff, directly or indirectly. Even should those physical threats not be carried out,

                         Plaintiff should not be forced to either forego his job or endure further harassment and intimidation

                         based on his decision to pursue this lawful claim. These threatened injuries far outweigh whatever

                         damages the proposed injunction may cause, if any. And, issuing the requested injunction would,

                         in fact, support the public interest as the law has an obligation, if not duty, to protect its litigants

                         from such actions.

                                 Plaintiff does contend that these threats constitute retaliation, but the Plaintiff seeks for the

                         Court’s intervention to quell that retaliation now rather than allowing it to become further

                         exacerbated.


ANDERSONDODSON, P.C.
     11 Broadway         Gardner v. Bravo Supermarket                                    Motion for Temporary Restraining Order
       Suite 615
 New York, NY 10004
                         USDC, Eastern District of New York                                                              Page 4
     212.961.7639
www.andersondodson.com
                    Case 1:21-cv-04081-DG-RLM Document 8 Filed 07/21/21 Page 5 of 6 PageID #: 26




                                As to the likelihood of success on the merits, under either the traditional or relaxed

                         standard, the evidence weighs heavily in Plaintiff’s favor. Plaintiff submits herewith a declaration

                         describing the behavior which lend support that these allegations are in fact meritorious. While a

                         hearing on the matter may elucidate certain nuances of the circumstances, based on the proffered

                         evidence, there is a substantial likelihood that movant will eventually prevail on the merits.

                                Further, as to the claims at issue in the lawsuit, Plaintiff has a high likelihood to success on

                         their merits as well. The underlying claims in this action are allegations of FLSA and NYLL

                         violations relating to unpaid/underpaid back wages and related damages. These claims are

                         relatively straightforward. There is a substantial likelihood that movants will eventually prevail

                         on the merits of their case.

                                For these reasons, Plaintiffs ask that the Court fashion appropriate remedies to address this

                         situation and minimize the chance of similar events in the future. Toward that end, Plaintiff

                         proposes the following:

                               Defendants shall not physically injure or harm the Plaintiff, nor send anyone else to injure

                                or him (or worse).

                               Defendants shall not have any direct communication with the Plaintiff, nor send anyone

                                else to communicate with him, that is in any way threatening (whether to his physical

                                wellbeing, to his job, or anything else).

                               Defendants shall not suspend, threaten to terminate or suspend, withhold pay, demote,

                                reduce wage rate, or otherwise retaliate against the Plaintiff based on his decision to

                                participate in this wage claim.

                               Defendants shall not communicate with the Plaintiff regarding any aspect of his pending

                                claims.


ANDERSONDODSON, P.C.
     11 Broadway         Gardner v. Bravo Supermarket                                  Motion for Temporary Restraining Order
       Suite 615
 New York, NY 10004
                         USDC, Eastern District of New York                                                            Page 5
     212.961.7639
www.andersondodson.com
                    Case 1:21-cv-04081-DG-RLM Document 8 Filed 07/21/21 Page 6 of 6 PageID #: 27




                         The Plaintiff further asks that no security need be posted, due to the nature of the proposed

                         restraint. Fed. R. Civ. Proc. 65(c) says that “The court may issue a preliminary injunction or a

                         temporary restraining order only if the movant gives security in an amount that the court considers

                         proper to pay the costs and damages sustained by any party found to have been wrongfully enjoined

                         or restrained.” As the conduct sought to be enjoined is potentially criminal and/or retaliatory in

                         nature, it has no value to the Defendants. At most such an injunction could be superfluous, but not

                         wrongful. There is no such thing as a wrongful injunction of illegal behavior.

                                                                     CONCLUSION

                                WHEREFORE, Plaintiff respectfully requests a Temporary Restraining Order be issued

                         and preliminary injunction pursuant to FRCP 65(b)(1) prohibiting defendants from engaging in

                         the same or similar retaliatory behavior.

                                Respectfully submitted, this 21st day of July, 2021.

                                                                          ANDERSONDODSON, P.C.



                                                                          Penn A. Dodson (PD 2244)
                                                                          penn@andersondodson.com
                                                                          11 Broadway, Suite 615
                                                                          New York, NY 10004
                                                                          (212) 961-7639 direct
                                                                          (646) 998-8051 fax




ANDERSONDODSON, P.C.
     11 Broadway         Gardner v. Bravo Supermarket                                  Motion for Temporary Restraining Order
       Suite 615
 New York, NY 10004
                         USDC, Eastern District of New York                                                            Page 6
     212.961.7639
www.andersondodson.com
